Citation Nr: 0839828	
Decision Date: 11/19/08    Archive Date: 11/25/08

DOCKET NO.  08-09 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to survivor's death pension benefits including 
special monthly pension for aid and attendance and housebound 
status.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The veteran served on active duty from October 1945 to 
January 1947. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2007 decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied survivor's 
death pension benefits. 

The appellant seeks benefits as the veteran's surviving 
spouse.  


FINDINGS OF FACT

1.  The veteran served for greater than 90 days during a 
period of war. 

2.   The appellant's claim for nonservice-connected death 
pension benefits was received on April 2, 2007.  The maximum 
annual rate for an improved pension in effect in 2007 for a 
surviving spouse with no dependents was $ 7,329.00.  The 
maximum annual rate of payment for a special monthly pension 
without dependents for housebound status was $8,957.00 and 
with aid and attendance was $11,715.00.   The appellant's 
annualized income minus unreimbursed medical expenses exceeds 
the maximum annual rates.


CONCLUSION OF LAW

The criteria for payment of a survivor's nonservice-connected 
pension including special monthly pension for aid and 
attendance and housebound status have not been met.  
38 U.S.C.A. § 1513, 1541, 5312 (West 2002); 38 C.F.R. § 3.3, 
3.23, 3.271-75 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and; (3) that the claimant is expected to provide.  
See 38 C.F.R. § 3.159(b)(1) and 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In correspondence in March 2008, the RO provided notice of 
the requirements to substantiate a claim for survivor's death 
pension including the types of evidence that would be 
considered and the responsibilities of the appellant and VA 
in obtaining evidence.  Therefore, the duty to notify was not 
satisfied prior to the initial unfavorable decision.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the 
initial adjudication, this timing problem can be cured by the 
issuance of compliant notice followed by readjudication of 
the claim).

Although the notice letter was not sent before the initial 
decision, the Board finds that this error was not prejudicial 
to the appellant because the actions taken by VA after 
providing the notice have essentially cured the error in the 
timing of notice and because the appellant had a sufficient 
period of time in which to respond. 

Furthermore, the Board notes that the appellant submitted a 
claim for a survivor's pension in April 2005.  In September 
2005, the RO granted a survivor's nonservice-connected 
pension, payable until April 2006 when the appellant's income 
minus unreminbursed medical expenses exceeded the maximum 
allowable pension rate.  On April 2, 2007, the RO received a 
VA Form 9 from the appellant with a request to reinstate 
payment of the pension because her income had decreased and 
expenses had increased.  The appellant later submitted 
detailed financial information.  

The Board concludes that the appellant's statements and 
submission of relevant evidence indicated that she had actual 
knowledge of the requirements to substantiate entitlement to 
the benefits sought and understood what was needed in this 
case.  Not only has the appellant been afforded a meaningful 
opportunity to participate effectively in the processing of 
her claim and given ample time to respond, but the RO also 
readjudicated the case in an April 2008 supplemental 
statement of the case after the notice was provided.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal as the timing 
error did not affect the essential fairness of the 
adjudication.  

A pension is payable to surviving spouses of veterans of a 
period of war because of nonservice-connected disability.  
Basic entitlement exists if the veteran served in the active 
military, naval, or air service for 90 days or more during a 
period of war (or other criteria not applicable in this case) 
and the survivor meets certain net worth and annual income 
requirements.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.3 (b)(4).  

Annual income of the surviving spouse must not exceed the 
annual pension rate specified in 38 U.S.C.A. § 5312, 
increased from time to time as published in the Federal 
Register.  38 C.F.R. § 3.3, 3.23.  Income includes payments 
of any kind from any source during a twelve month annual 
period except for exclusions including unreimbursed medical 
expenses in excess of five percent of the pension rate.  
38 C.F.R. § 3.271, 3.272.  

The maximum annual rate of payment of an improved pension 
under 38 U.S.C.A. § 5312 for a surviving spouse with no 
dependents effective at the time of claim was 
$ 7,329.00.  The maximum annual rate of payment for a special 
monthly pension without dependents for housebound status was 
$8,957.00 and with aid and attendance was $11,715.00.   To be 
deductible, unreimbursed medical expenses must exceed five 
percent of the basic maximum rate or $366.00.  See 72 Fed. 
Reg. 32,163 (Jun. 11, 2007); Improved Death Pension Rate 
Table, 
http://vbaw.vba.va.gov/b1/21/publicat/Manuals/pen025.htm.  

Service personnel records showed that the veteran served on 
active duty for greater than 90 days during the World War II 
period of war.  The veteran was a U.S. Navy machinist mate 
and served aboard an auxiliary ship that participated in 
Operation Crossroads in 1946.  The file contains certificates 
of marriage and death that show that the appellant was the 
spouse of the veteran for greater than one year at the time 
of his death on March 27, 2005.  The claims file also shows 
that the veteran had no service-connected disabilities at the 
time of death but was receiving a nonservice-connected 
pension with special monthly compensation for aid and 
attendance.  

As previously discussed, the appellant submitted a request to 
reinstate payment for a survivor's death pension that was 
received by the RO on April 2, 2007.  This date was also 
acknowledged in an internal document by the RO on June 15, 
2007.  Although in subsequent adjudicative documents, the RO 
referred to a date of claim in June 2007, the Board concludes 
that the appropriate date of claim is April 2, 2007.  

In May 2007, a physician performed an examination of the 
appellant to assess her housebound status and need for aid 
and attendance.  The Board considered the examination report 
but need not reach a conclusion on the appellant's health 
status as the outcome is controlled by issues of income and 
medical expenses.  

At the time of the claim, Social Security electronic records 
showed that the appellant received benefits of $741.50 per 
month or an annualized rate of $8,898.00.  The appellant also 
reported a monthly Postal Service retirement annuity of 
$1,009.00 per month or an annualized rate of $12,108.00.  The 
total annual income was $21,006.00.   In April 2008, the 
appellant submitted additional income information including 
federal income tax returns for 2007 that were consistent with 
earlier information.  

In Social Security and Postal Service annuity documents, and 
in a medical expense report received in June 2007, the 
appellant reported the following recurring, annualized, 
unremimbursed medical expenses: Medicare of $1,122.00; 
federal dental insurance of $311.28; and private medical 
insurance of $1,489.80.   The Postal Service annuity document 
also showed a deduction for unspecified health insurance of 
$52.00 per month or $624.00 per year.  It is not clear 
whether this is a separate premium or was included in the 
private insurance expense reported by the appellant.  
Assuming the former as it is more beneficial to the 
appellant, the total annualized unreimbursed medical expenses 
were $3,547.08.  The allowable deduction is the amount in 
excess of $366.00 or $3181.08.   

Therefore, the total annualized income of the appellant minus 
allowable deduction for medical expenses starting in April 
2007 was $17,824.92.   As this income exceeds the highest 
pension rate including special monthly pension for aid and 
attendance in effect at the time of the claim of $11,715.00, 
payment of the pension is not warranted.   

The Board notes that the appellant also reported annual 
expenses for medications of $480.00 and $378.29 for a total 
of $858.29 for the year 2007.  Only specific expenses 
reported since the date of claim may be considered.  As the 
appellant submitted the information in June 2007, it appears 
that a portion of the expenses pre-dated the claim.  The 
appellant was advised in the July 2007 decision to submit any 
changes to income and expenses.  No new information regarding 
actual expenses for medication has been received.  
Regardless, even if this level of expense for medication 
continued, the deduction would not be sufficient to reduce 
the appellant's annual income below the maximum rate. 

Regrettably, the weight of the credible evidence demonstrates 
that the veteran met the requirements for military service, 
but the appellant's annualized income exceeded the annual 
pension rate.  Therefore, payment of a survivor's death 
pension including special monthly pension for aid and 
attendance or housebound status is not warranted.  As the 
preponderance of the evidence is against this claim, the 
"benefit of the doubt" rule is not for application, and the 
Board must deny the claim.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  However, the 
appellant is advised to resubmit a claim for pension if her 
income is reduced or if she incurs additional deductible 
expenses.  


ORDER

Payment of a nonservice-connected death pension is denied.  

____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


